Exhibit 10.2

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated as of November 5, 2012 (the
“Effective Date”), is entered into among Altra Holdings, Inc., a Delaware
corporation, (“Holdings”) Altra Industrial Motion, Inc., a Delaware owned
subsidiary of Holdings (“Altra,” and together with Holdings, the “Companies”),
and Christian Storch (“Executive”). This Agreement amends and restates in its
entirety that certain Employment Agreement, dated as of December 14, 2007 among
Holdings, Altra and the Executive. Certain capitalized terms used in this
Agreement are defined in Section 12 hereof.

Holdings, Altra, and Executive desire to enter into this agreement relating to
Executive’s employment by the Companies.

The parties hereto agree as follows:

1. Employment. The Companies agree to continue to employ Executive, and
Executive hereby agrees to continue to be employed by the Companies, upon the
terms and conditions set forth in this Agreement for the period beginning on the
Effective Date and ending as provided in Section 3 hereof (the “ Employment
Period “).

2. Position and Duties.

(a) Position. During the Employment Period, Executive shall serve as the Chief
Financial Officer of the Companies and in such capacity shall have the duties,
responsibilities and authority that are normally associated with such office,
subject to the direction and supervision of the Board. Executive shall report
directly to the Chief Executive Officer.

(b) Duties. Executive shall devote substantially all of his business time and
attention (except for permitted vacation periods and periods of illness or
incapacity and other activities approved by the Board from time to time) to the
business and affairs of the Companies and their Subsidiaries.

3. Termination. The Employment Period shall terminate on December 31, 2013 (the
“Extended Term”) and shall automatically renew for successive one (1) year
periods unless one party gives written notice to the other at least six
(6) months prior to the end of the Extended Term, or at least six (6) months
prior to the end of any one (1) year renewal period, that the Agreement shall
not be further extended. The date on which the Employment Period terminates
after any notice of non-renewal is referred to herein as the “Expiration Date.”
Notwithstanding the foregoing, the Companies and Executive agree that Executive
is an “at-will” employee, subject only to the contractual rights upon
termination set forth herein, and that the Employment Period (a) shall terminate
automatically at any time upon Executive’s death, (b) shall terminate
automatically at any time upon the Board’s determination of Executive’s
Disability, (c) may be terminated by the Board or by the Chief Executive Officer
(after consultation with the Board) at any time for any reason or no reason
(whether for Cause or without Cause) by giving Executive written notice of the
termination and (d) may be terminated by Executive for any reason or no



--------------------------------------------------------------------------------

reason (including for Good Reason) by giving the Companies written notice at
least 30 days in advance of his termination date. Notwithstanding anything
herein to the contrary, if the Expiration Date occurs and this Agreement
terminates pursuant to this Section 3 because the Companies have delivered
notice of non-renewal of this Agreement, the obligations of the Executive under
Section 8 (Noncompetition) shall terminate on the Expiration Date; provided,
however, that the obligations of Executive under Section 8 (Noncompetition)
shall survive the Expiration Date and be enforceable thereafter during the
Noncompete Period (as defined in Section 8) in the event the Companies elect, in
their sole and absolute discretion, to pay Executive the severance benefits
described in Section 5(a) of this Agreement (in which event the Executive shall
execute and deliver the release contemplated therein). The date that the
Employment Period is terminated for any reason is referred to herein as the
“Termination Date.”

4. Base Salary and Benefits.

(a) Base Salary. During the Employment Period, Executive’s base salary shall be
$371,527 per year (the “Base Salary”). The Base Salary shall be reviewed
annually. The Base Salary shall not be reduced prior to the Expiration Date, and
after any increase of such Base Salary approved by the Board, the term “Base
Salary” in this Agreement shall refer to the Base Salary as so increased. The
Base Salary shall be payable in regular installments in accordance with the
Companies’ general payroll practices.

(b) Performance Bonus. In addition to the Base Salary, Executive shall be
eligible for a maximum annual incentive target bonus payment of 50% of his Base
Salary (a “Performance Bonus”), in accordance with the Companies’ bonus
performance plan approved by the Board in its sole discretion.

(c) [Intentionally omitted].

(d) Expenses. The Companies will reimburse Executive for all reasonable travel
and other business expenses incurred by Executive during the Employment Period
in connection with the performance of his duties and obligations under this
Agreement, subject to Executive’s compliance with such limitations and reporting
requirements with respect to expenses as may be established by the Companies
from time to time.

(e) Other Benefits. During the Employment Period, Executive will be entitled to
participate in all compensation or employment benefit plans or programs and
receive all benefits and perquisites for which salaried employees of the
Companies generally are eligible under any plan or program now or established
later by the Companies on the same basis as other senior executives of the
Companies. Nothing in this Agreement will preclude the Companies from amending
or terminating any of the plans or programs applicable to salaried employees or
senior executives as long as such amendment or termination is applicable to all
salaried employees or all senior executives, as the case may be. Executive shall
be entitled to four (4) weeks of paid vacation each year, which may be taken in
accordance with the Companies’ vacation policy.

 

2



--------------------------------------------------------------------------------

(f) Indemnification. To the fullest extent permitted by law and the certificate
of incorporation of the Companies, the Executive (and his heirs, executors and
administrators) shall be indemnified by the Companies and their successors and
assigns. The obligations of the Companies pursuant to this Section shall survive
the termination of the Employment Period.

5. Severance.

(a) Termination without Cause or for Good Reason. If, prior to the Expiration
Date, the Employment Period is terminated by the Companies without Cause or by
the Executive for Good Reason, (i) Executive (or his estate) shall be entitled
to receive for the Severance Period (A) his annual Base Salary as in effect
immediately prior to the Termination Date paid in the same manner and in the
same installments as previously paid and (B) to the extent permitted by such
plans as in effect on the Termination Date, at the Companies’ expense, the
continuation of medical and dental benefits through the Severance Period,
(ii) Executive (or his estate) shall be entitled to receive (A) all earned or
accrued but unpaid Base Salary, reimbursement of expenses and any other benefits
to which Executive is entitled through the Termination Date, (B) any Performance
Bonus that was earned, but not paid, as of, and pro-rated through, the
Termination Date, and (C) all amounts or benefits to which Executive is entitled
under any applicable employee-benefit plan or arrangement of the Companies in
which Executive was a participant during his employment with the Companies, in
accordance with the terms of such plan or arrangement, and (iii) notwithstanding
any provision to the contrary in the Equity Incentive Plan or Executive’s award
agreements related thereto, fifty percent (50%) of Executive’s outstanding
equity awards under the Equity Incentive Plan shall immediately vest and be
released from all forfeiture restrictions thereon. When used herein, the
“Severance Period” means the 12-month period from and after the Termination
Date. The Companies’ obligations under this Section 5(a) shall be subject to the
condition that Executive deliver a complete release in favor of the Companies
and their respective Subsidiaries, affiliates, officers, directors, employees,
principals, and attorneys, in form and substance satisfactory to the Companies.

(b) Death or Disability. In the event of the death or Disability of Executive
during the Employment Period, the Companies’ obligation to make payments or
provide any other benefits under this Agreement shall cease as of the date of
the death or Disability of Executive; provided that Executive (or his estate)
shall be entitled to receive (i) all earned or accrued but unpaid Base Salary,
reimbursement of expenses and any other benefits to which Executive is entitled
through the Termination Date, (ii) any Performance Bonus that was earned, but
not paid, as of, and pro-rated through, the Termination Date, (iii) all amounts
or benefits to which Executive is entitled under any applicable employee-benefit
plan or arrangement of the Companies in which Executive was a participant during
his employment with the Companies, in accordance with the terms of such plan or
arrangement and (iv) notwithstanding any provision to the contrary in the Equity
Incentive Plan or Executive’s award agreements related thereto, fifty percent
(50%) of Executive’s outstanding equity awards under the Equity Incentive Plan
shall immediately vest and be released from all forfeiture restrictions thereon.

 

3



--------------------------------------------------------------------------------

(c) Other Termination. If the Employment Period is terminated by the Companies
for Cause or by Executive for any reason other than Good Reason, Executive shall
not be entitled to any severance payments and all of Executive’s benefits shall
cease to be effective immediately as of the Termination Date (except as required
by law). All of Executive’s rights to fringe benefits and bonuses (if any) which
accrue or become payable after the termination of the Employment Period shall
cease upon such termination; provided that Executive (or his estate) shall be
entitled to receive (x) all earned or accrued but unpaid Base Salary,
reimbursement of expenses and any other benefits to which Executive is entitled
through the Termination Date, (y) any Performance Bonus that was earned, but not
paid, as of, and pro-rated through, the Termination Date, and (z) all amounts or
benefits to which Executive is entitled under any applicable employee-benefit
plan or arrangement of the Companies in which Executive was a participant during
his employment with the Companies, in accordance with the terms of such plan or
arrangement.

(d) Other Benefits. Except as required by law or as specifically provided in
this Section 5, the Companies’ obligation to make any payments or provide any
other benefits hereunder shall terminate automatically as of the Termination
Date.

(e) Termination of Severance. If Executive breaches any of the provisions of
Section 6 through 9 hereof, the Companies shall no longer be obligated to make
any additional payments or provide any other benefits pursuant to this
Section 5.

(f) Pro Rated Performance Bonus. If Executive shall be entitled to any pro-rated
Performance Bonus pursuant to Section 5 (a), (b) or (c), the Companies shall not
be required to make payment to Executive of such pro-rated Performance Bonus
until such time that the Companies make payment of similar bonuses to other
participants in the Companies’ bonus performance plan after the completion of
the fiscal year in which the bonuses were earned.

6. Confidential Information. Executive acknowledges that the information,
observations and data (including without limitation trade secrets, know-how,
research plans, business, accounting, distribution and sales methods and
systems, sales and profit figures and margins and other technical or business
information, business, marketing and sales plans and strategies, cost and
pricing structures, and information concerning acquisition opportunities and
targets nationwide in or reasonably related to any business or industry in which
the Companies or their respective Subsidiaries is engaged) disclosed or
otherwise revealed to him, or discovered or otherwise obtained by him or of
which he becomes aware, directly or indirectly, while employed by the Companies
or their Subsidiaries (including, in each case, those obtained prior to the date
of this Agreement) concerning the business or affairs of the Companies or any of
their respective Subsidiaries (collectively, “Confidential Information”) are the
property of the Companies or their respective Subsidiaries, as the case may be,
and agrees that the Companies have a protectable interest in such Confidential
Information. Therefore, Executive agrees that he shall not (during his
employment with the Companies or at any time thereafter) disclose to any
unauthorized person or use for his own purposes the Confidential Information
without the prior written consent of the Board, unless and to the extent that
the aforementioned matters: (a) become or are generally known to and available
for use by the public other than as a result of

 

4



--------------------------------------------------------------------------------

Executive’s acts or omissions or (b) are required to be disclosed by judicial
process or law (provided that Executive shall give prompt advance written notice
of such requirement to the Companies to enable the Companies to seek an
appropriate protective order or confidential treatment). Executive shall deliver
to the Companies at the termination of the Employment Period, or at any other
time the Companies may request, all memoranda, notes, plans, records, reports,
computer tapes, printouts and software and other documents and data (and copies
thereof) which constitute Confidential Information or Work Product (as defined
below) which he may then possess or have under his control.

7. Work Product. Executive hereby assigns to the Companies all right, title and
interest in and to all inventions, developments, methods, process, designs,
analyses, reports and all similar or related information (in each case whether
or not patentable), all copyrightable works, all trade secrets, confidential
information and know-how, and all other intellectual property rights that both
(a) are conceived, reduced to practice, developed or made by Executive while
employed by the Companies and their Subsidiaries and (b) either (i) relate to
the Companies’ or any of their Subsidiaries’ actual or anticipated business,
research and development or existing or future products or services, or (ii) are
conceived, reduced to practice, developed or made using any of equipment,
supplies, facilities, assets or resources of the Companies or any of their
Subsidiaries (including but not limited to, any intellectual property rights)
(“Work Product”). Executive shall promptly disclose such Work Product to the
Board and perform all actions reasonably requested by the Board (whether during
or after the Employment Period) to establish and confirm the Companies’
ownership of the Work Product (including, without limitation, executing and
delivering assignments, consents, powers of attorney, applications and other
instruments).

8. Noncompetition. In further consideration of the compensation to be paid to
Executive hereunder, Executive acknowledges that in the course of his employment
with the Companies and their Subsidiaries he has become and shall become
familiar with the Companies’ trade secrets and with other Confidential
Information concerning the Companies and their Subsidiaries and that his
services have been and shall be of special, unique and extraordinary value to
the Companies and their Subsidiaries. Therefore, Executive agrees that, during
the period of Executive’s employment with the Companies and for 12 months
thereafter (the “Noncompete Period”), he shall not, without prior written
approval by the Board, directly or indirectly (whether for compensation or
otherwise) own or hold any interest in, manage, operate, control, consult with,
render services for, or in any manner participate in any business which competes
in any material respect with the business of the Companies or their Subsidiaries
conducted or proposed to be conducted during the Employment Period
(collectively, the “Business”), either as a general or limited partner,
proprietor, common or preferred shareholder officer, director, agent, employee,
consultant, trustee, affiliate or otherwise. Executive acknowledges that the
Companies’ and their Subsidiaries’ businesses are planned to be conducted
nationally and internationally and agrees that the provisions in this Section 8
shall operate in the market areas of the United States and outside the United
States in which the Companies conduct or plan to conduct business on and prior
to the Termination Date. Nothing in this Section 8 shall prohibit Executive from
being a passive owner of not more than 2% of the

 

5



--------------------------------------------------------------------------------

outstanding securities of any publicly traded company engaged in the Business,
so long as Executive has no active participation in the business of such
company.

9. Non-Solicitation. During the Noncompete Period, Executive shall not directly
or indirectly through another entity (i) induce or attempt to induce any
employee of the Companies or any Subsidiary to leave the employ of the Companies
or such Subsidiary, or in any way interfere with the relationship between the
Companies and any Subsidiary and any employee thereof, (ii) solicit to hire any
person who was an employee of the Companies or any Subsidiary at any time during
the 12 months preceding the termination of the Employment Period or (iii) induce
or attempt to induce any customer, client, member, supplier, licensee, licensor,
franchisee or other business relation of the Companies or any Subsidiary to
cease doing business with the Companies or such Subsidiary, or in any way
interfere with the relationship between any such customer, developer, client,
member, supplier, licensee, licensor, franchisee or business relation and the
Companies or any Subsidiary (including, without limitation, making any negative
statements or communications about the Companies or their Subsidiaries).

10. Enforcement. If, at the time of enforcement of any of Sections 6 through 9,
a court of competent jurisdiction shall hold that the period, scope or area
restrictions stated herein are unreasonable under circumstances then existing,
the parties hereto agree that the maximum period, scope or area reasonable under
such circumstances shall be substituted for the stated period, scope or area and
that the court shall be allowed and directed to revise the restrictions
contained herein to cover the maximum period, scope and area permitted by
applicable law. The parties hereto acknowledge and agree that Executive’s
services are unique and he has access to Confidential Information and Work
Product, that the provisions of Sections 6 through 9 are necessary, reasonable
and appropriate for the protection of the legitimate business interests of the
Companies and their respective Subsidiaries, that irreparable injury will result
to the Companies and their respective Subsidiaries if Executive breaches any of
the provisions of Sections 6 through 9 and that money damages would not be an
adequate remedy for any breach by Executive of this Agreement and that the
Companies will not have any adequate remedy at law for any such breach.
Therefore, in the event of a breach or threatened breach of this Agreement, the
Companies or any of their successors or assigns, in addition to other rights and
remedies existing in their favor, shall be entitled to specific performance
and/or immediate injunctive or other equitable relief from any court of
competent jurisdiction in order to enforce or prevent any violations of the
provisions hereof (without the necessity of showing actual money damages, or
posting a bond or other security). Nothing contained herein shall be construed
as prohibiting the Companies or any of their successors or assigns from pursuing
any other remedies available to them for such breach or threatened breach,
including the recovery of damages.

11. Executive’s Representations and Acknowledgements. Executive hereby
represents and warrants to the Companies that (i) the execution, delivery and
performance of this Agreement by Executive do not and shall not conflict with,
breach, violate or cause a default under any contract, agreement, instrument,
order, judgment or decree to which Executive is a party or by which he is bound,
(ii) Executive is not a party to or bound by any employment agreement,
noncompete agreement or confidentiality agreement with any other Person that
would interfere with Executive’s compliance with the terms and conditions of
this Agreement

 

6



--------------------------------------------------------------------------------

(iii) Executive shall not use any confidential information or trade secrets of
any third party in connection with the performance of his duties hereunder, and
(iv) this Agreement constitutes the valid and binding obligation of Executive,
enforceable against Executive in accordance with its terms. Executive hereby
acknowledges and represents that he has consulted with independent legal counsel
regarding his rights and obligations under this Agreement and that he fully
understands the terms and conditions contained herein and intends for such terms
and conditions to be binding on and enforceable against Executive. Executive
acknowledges and agrees that the provisions of Sections 6 through 9 are in
consideration of: (i) Executive’s employment by the Companies; and
(ii) additional good and valuable consideration as set forth in the Agreement,
the receipt and sufficiency of which are hereby acknowledged. Executive
expressly agrees and acknowledges that the restrictions contained in Sections 6
through 9 do not preclude Executive from earning a livelihood, nor do they
unreasonably impose limitations on Executive’s ability to earn a living. In
Addition, Executive agrees and acknowledges that the potential harm to the
Companies and its non-enforcement outweighs any harm to Executive of its
enforcement by injunction or otherwise. Executive acknowledges that he has
carefully read this Agreement and has given careful consideration to the
restraints imposed upon Executive by this Agreement, and is in full accord as to
their necessity for the reasonable and proper protection of the Confidential
Information. Executive expressly acknowledges and agrees that each and every
restraint imposed by this Agreement is reasonable with respect to subject
matter, time period and geographical area.

12. Definitions.

“Affiliate” means, with respect to any Person, any Person controlling,
controlled by or under common control with such Person.

“Board” means the Board of Directors of the Companies.

“Cause” means (i) Executive’s material breach of the terms of any agreement
between Executive and Holdings or Altra; (ii) Executive’s willful failure or
refusal to perform material duties as Chief Financial Officer; (iii) Executive’s
willful insubordination or disregard of the legal directives of the Board or the
Chief Executive Officer which are not inconsistent with the scope, ethics and
nature of Executive’s duties and responsibilities; (iv) Executive’s engaging in
misconduct which has a material adverse impact on the reputation, business,
business relationships or financial condition of the Companies; (v) Executive’s
commission of an act of fraud or embezzlement against the Companies or any of
their Subsidiaries; or (vi) any conviction of, or plea of guilty or nolo
contendere by Executive with respect to a felony (other than a traffic
violation), a crime involving moral turpitude, fraud or misrepresentation;
provided, however, that Cause shall not be deemed to exist under any of the
clauses (i), (ii), or (iii) unless Executive has been given reasonably detailed
written notice of the grounds for such Cause and Executive has not effected a
cure within twenty (20) days of the date of receipt of such notice.

“Disability” means a determination by independent competent medical authority
(selected by the Board) that Executive is unable to perform his duties under
this Agreement and

 

7



--------------------------------------------------------------------------------

in all reasonable medical likelihood such inability will continue for a period
in excess of 120 days (whether or not consecutive) in any 365 day period.

“Equity Incentive Plan” means Holdings’ 2004 Equity Incentive Plan, as amended,
and any successor plans that Holdings may establish from time to time.

“ Good Reason” means any of the following: (i) without Executive’s express
written consent, any change in Executives job title, any change in Executive’s
reporting relationships or a significant reduction of Executive’s duties,
position or responsibilities relative to Executive’s duties, position or
responsibilities in effect immediately prior to such reduction, or Executive’s
removal from such position, duties and responsibilities, unless he is provided
with comparable duties, position and responsibilities; (ii) a material reduction
by the Companies in the kind or level of employee benefits to which he is
entitled immediately prior to such reduction with the result that Executive’s
overall benefits package is significantly reduced; (iii) the Companies’ failure
to cause Executive’s employment agreement and its obligations thereunder to be
expressly assumed by the Companies’ successor; or (iv) a relocation of the
Executive’s principal work location to more than fifty (50) miles from the
Executive’s current principal work location.

“Person” means an individual, a partnership, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or business entity of which (i) if a
corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by the Person or one or more of the other Subsidiaries
of the Person or a combination thereof or (ii) if a limited liability company,
partnership, association or other business entity (other than a corporation), a
majority of partnership or other similar ownership interest thereof is at the
time owned or controlled, directly or indirectly, by any Person or one or more
Subsidiaries of the Person or a combination thereof. For purposes hereof, a
Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association or other business entity
(other than a corporation) if such Person or Persons shall be allocated a
majority of limited liability company, partnership, association or other
business entity gains or losses or shall be or control any managing director or
general partner of such limited company, partnership, association or other
business entity. For purposes hereof, references to a “Subsidiary” of any Person
shall be given effect only as such times that such Person has one or more
Subsidiaries, and, unless otherwise indicated, the term “Subsidiary” refers to a
Subsidiary of the Companies.

13. Notices. Any notice provided for in this Agreement must be in writing and
must be either personally delivered, mailed by first class mail (postage prepaid
and return receipt requested), sent by reputable overnight courier service
(charges prepaid), or faxed to the recipient at the address below indicated:

 

8



--------------------------------------------------------------------------------

Altra Holdings Inc./Altra Industrial Motion, Inc.

300 Granite Street

Suite 201

Braintree, MA 02184

Attention: Chief Executive Officer

Telecopy No.: (781) 843-0615)

To Executive :

Christian Storch

12 Preston Square

Quincy, MA 02171

Or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement shall be deemed to have been given when personally
delivered, one business day after sent by reputable overnight courier service,
five days after deposit in the U.S. mail (or when actually received, if
earlier), or at such time as it is transmitted via facsimile, with receipt
confirmed.

14. General Provisions.

(a) Expenses. The Companies and Executive will each pay their own costs and
expenses incurred in connection with the negotiation and execution of this
Agreement and the agreements contemplated hereby.

(b) Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

(c) Complete Agreement. This Agreement, those documents expressly referred to
herein, the Change of Control Agreement dated as of October 28, 2008, the
Indemnity Agreement dated as of October 21, 2008 and other documents of even
date herewith, embody the complete agreement and understanding among the parties
and supersede and preempt any prior understandings, agreements or
representations by or among the parties, written or oral, which may have related
to the subject matter hereof in any way including, without limitation, the
Employment Agreement dated December 14, 2007.

(d) Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.

 

9



--------------------------------------------------------------------------------

(e) Successors and Assigns. Except as otherwise provided herein, this Agreement
shall bind and inure to the benefit of and be enforceable by Executive, the
Companies, and their respective successors and assigns, including any entity
with which the Companies may merge or consolidate or to which all or
substantially all of their assets may be transferred; provided, however , that
any such assignment by the Companies shall include all rights and obligations
hereunder, including the severance obligations provided in Section 5 ; and,
provided further , that Executive shall not be entitled to assign his rights or
obligations under this Agreement without the prior written consent of the
Companies.

(f) Governing Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement and the exhibits and
schedules hereto shall be governed by, and construed in accordance with, the
laws of the Commonwealth of Massachusetts, without giving effect to any choice
of law or conflict of law rules or provisions (whether of the Commonwealth of
Massachusetts or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the Commonwealth of Massachusetts.

(g) Remedies. The parties hereto agree and acknowledge that money damages would
not be an adequate remedy for any breach of the provisions of this Agreement and
that any party may in its sole discretion apply to any court of law or equity of
competent jurisdiction (without posting any bond or deposit) for specific
performance and/or other injunctive relief in order to enforce or prevent any
violations of the provisions of this Agreement.

(h) Amendment and Waiver. The provisions of this Agreement may be amended and
waived only with the prior written consent of the Companies and Executive.

(i) Business Days. If any time period for giving notice or taking action
hereunder expires on a day which is a Saturday, Sunday or legal holiday in the
state in which the Companies’ chief executive office is located, the time period
shall be automatically extended to the business day immediately following such
Saturday, Sunday or holiday.

(j) No Strict Construction. The language used in this Agreement shall be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction shall be applied against any party.

 

10



--------------------------------------------------------------------------------

*        *        *         *

IN WITNESS WHEREOF, the parties hereto have executed the Agreement on the date
first written above.

 

ALTRA INDUSTRIAL MOTION, INC. By:   /s/ Carl Christenson  

Carl Christenson

Chief Executive Officer

 

 

ALTRA HOLDINGS, INC. By:   /s/ Carl Christenson  

Carl Christenson

Chief Executive Officer

 

 

EXECUTIVE /s/ Christian Storch Christian Storch

 

(SIGNATURE PAGE TO EMPLOYMENT AGREEMENT)

 

11